Case 1:19-cv-00815-HYJ-SJB ECF No. 29, PageID.321 Filed 01/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 OLIVER PLAIR,

        Plaintiff,
                                                              Case No. 1:19-cv-815
 v.
                                                              Hon. Hala Y. Jarbou
 SCOTT HOLMES,

        Defendant.
 ____________________________/

                                            ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant filed a

motion for summary judgment (ECF No. 24) on August 10, 2020. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on December 29, 2020,

recommending that this Court grant the motion and enter judgment in favor of Defendant. (ECF

No. 28.) The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS ORDERED that the Report and Recommendation (ECF No. 28) is APPROVED

and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 24) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).
Case 1:19-cv-00815-HYJ-SJB ECF No. 29, PageID.322 Filed 01/19/21 Page 2 of 2




     A Judgment will be entered consistent with this Order.


Dated:   January 19, 2021                         /s/ Hala Y. Jarbou
                                                 HALA Y. JARBOU
                                                 UNITED STATES DISTRICT JUDGE




                                             2
